Per Curiam:

In making the survey appealed-from the surveyor ignored the statutory rules prescribed for his guidance and the directions given by this court in Everett v. Lush, 19 Kan. 195, and other cases. He did not utilize the nearest known corners in all directions, did not even take the government field notes with him, acted upon mere assumption when certainty was indispensable, and as a result produced a survey which is' incongruous with the old improvements and long recognized landmarks and boundaries in the vicinity.
It is not enough that some oral evidence was produced in the district court tending to sustain the fruit of this irregular proceeding. The purpose of the survey was to ascertain whether or not the contentions disclosed by this evidence — and opposed by much more, better and stronger evidence — were correct. The survey was valueless for this purpose.
The judgment of the district court is reversed and the cause is remanded with direction to reject the surveyor’s report, and order a survey according to law.